UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6970


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

BRENDA KAY WARE,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:97-cr-00047-FPS-2)


Argued:   December 8, 2015                 Decided:   January 5, 2016


Before TRAXLER, Chief Judge, SHEDD, Circuit Judge, and Elizabeth
K. DILLON, United States District Judge for the Western District
of Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Jason Paul Steed, BELL NUNNALLY & MARTIN LLP, Dallas,
Texas, for Appellant.   Donald M. Kersey, III, WEST VIRGINIA
UNIVERSITY COLLEGE OF LAW, Morgantown, West Virginia, for
Appellee.   ON BRIEF: William J. Ihlenfeld, II, United States
Attorney, Tara N. Tighe, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In   1997,   a    federal       jury       convicted   Brenda     Kay   Ware     of

conspiracy     to   defraud      the    United      States,   in   violation      of    18

U.S.C. § 371; two counts of fraud by wire, radio, or television,

in violation of 18 U.S.C. § 1343; and one count of making a

false or fictitious statement, in violation of 18 U.S.C. § 1001.

The district court sentenced her to ten months of imprisonment

and a three-year term of supervised release. In February 2015,

Ware   wrote   a    letter    to       the    district    judge    who      imposed    the

sentence, asking that the court seal the record of her criminal

conviction. The court construed the letter as either a motion to

seal or a motion to expunge, and it denied relief.

       Having reviewed the record, and having had the benefit of

oral   argument,    we    find     no    error.      Accordingly,      we    affirm    the

district court’s denial of relief.

                                                                               AFFIRMED




                                              2